[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JUNE 21, 2006
                             No. 05-14909                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 05-20532-CV-FAM

CAROLYN V. BOSTON,


                                                           Plaintiff-Appellant,

                                  versus

JOHN E. POTTER,
POSTMASTER GENERAL OF
U.S. POSTAL SERVICE,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (June 21, 2006)

Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Carolyn Boston appeals the district court’s dismissal of her Title VII

complaint for failure to properly serve the defendant, John Potter, Postmaster

General of the United States Postal Service, in a timely manner under Federal Rule

of Civil Procedure 4(m). Boston contends the district court abused its discretion in

dismissing her case and in denying her motion to extend time for service of process

because the statute of limitations prevents her from refiling her case. Boston also

appeals the district court’s denial of her “motion to vacate.” We conclude the

district court did not abuse its discretion, and affirm.

      Although we have not articulated a standard of review for sua sponte

dismissals under Rule 4(m), we review for abuse of discretion a district court's

dismissal without prejudice of a plaintiff's complaint for failure to timely serve a

summons and complaint under the predecessor to Rule 4(m), former Rule 4(j).

Brown v. Nichols, 8 F.3d 770, 775 (11th Cir. 1993). Similarly, we review for

abuse of discretion a district court's decision whether to grant an extension of time

to complete service of process under Rule 4(m). Horenkamp v. Van Winkle & Co.,

402 F.3d 1129, 1133 (11th Cir. 2005).

      A plaintiff serving the United States or its agencies must deliver a copy of

the summons and the complaint to both the United States Attorney for the district

in which the action is brought and to the Attorney General of the United States.



                                            2
Fed. R. Civ. P. 4(i)(1)(A), (B). Additionally, a plaintiff suing an officer or agency

must send a copy of the summons and the complaint by registered or certified mail

to the officer or agency. Fed. R. Civ. P. 4(i)(2)(A). “The plaintiff is responsible

for service of a summons and complaint within the time allowed under subdivision

(m).” Fed. R. Civ. P. 4(c)(1). Rule 4(m) provides:

        If service of the summons and complaint is not made upon a
        defendant within 120 days after the filing of the complaint, the court,
        upon motion or on its own initiative after notice to the plaintiff, shall
        dismiss the action without prejudice as to that defendant or direct that
        service be effected within a specified time; provided that if the
        plaintiff shows good cause for the failure, the court shall extend the
        time for service for an appropriate period.

“Rule 4(m) grants discretion to the district court to extend the time for service of

process even in the absence of a showing of good cause.” Horenkamp, 402 F.3d at

1132.

        In determining whether to exercise its discretion in extending the time for

service of process, a district court may look to whether the applicable statute of

limitations would bar the refiled action, or if the defendant is evading service or

conceals a defect in attempted service. Id. at 1132-1133. However, the running of

the statute of limitations does not require a district court extend the time for service

of process under Rule 4(m). Id. at 1133.




                                            3
      The district court did not abuse its discretion in denying an extension of time

to serve and in dismissing Boston’s complaint. Boston concedes she did not

comply with the additional service requirements of Rule 4(i)(1). Also, Boston

concedes she did not show good cause for her failure to serve a copy of the

summons and the complaint on the Attorney General and the United States

Attorney pursuant to Rule 4(i)(1)(A), (B).

      While the running of the limitations period is a factor the district court may

consider in determining whether to dismiss a complaint under Rule 4(m), the

district court is not required to give this controlling weight. Boston’s argument

that the district court did not consider the limitations period when it dismissed her

suit is based on a misreading of the order. The order dismissed Boston’s action

without prejudice and stated “all pending motions in this case are DENIED as

moot with leave to refile if appropriate.” Because this language related to motions,

it was not necessarily an indication the district court did not consider the

limitations period in dismissing Boston’s suit. Even though Boston did not refer to

the limitations period prior to dismissal, the district court could have taken it into

account before deciding not to exercise its discretion in granting an extension of

time to perfect service.




                                            4
      Additionally, Boston’s argument the district court abused its discretion

because the Postal Service had actual notice of the suit, and therefore could have

defended it is meritless. Actual notice of a suit does not dispose of the

requirements of service of process. See Manufacturers Hanover Trust Co. v.

Ponsoldt, 51 F.3d 938, 940 (11th Cir. 1995).

      Regarding Boston’s “motion to vacate,” she filed the motion within ten days

after the entry of judgment, and we consider this a motion for reconsideration

under Rule 59(e). We review the denial of Boston’s motion to alter or amend

judgment pursuant to Rule 59(e) for an abuse of discretion. Mays v. U.S. Postal

Service, 122 F.3d 43, 46 (11th Cir. 1997).

      Boston conceded she could not demonstrate good cause for her failure to

properly serve process in this case. In denying Boston’s motion for

reconsideration, the district court stated it considered Boston’s motion, the Postal

Service’s response, and the pertinent portions of the record. These pleadings,

particularly those filed after the initial dismissal, referenced the fact the limitations

period may have expired. Additionally, although the Postal Service falsely argued

Boston’s complaint tolled the limitations period, Boston’s motion showed the

dismissal of her complaint would result in her claims being barred by the statute of

limitations. Therefore, the district court was again in a position to consider



                                            5
whether the limitations period had expired and still chose not to exercise its

discretion in reconsidering its judgment that Boston’s complaint be dismissed. As

the district court was not required to grant an extension of time for Boston to serve

process, it was not required to reconsider its judgment on the issue. Therefore, we

find no abuse of discretion and affirm the decision of the district court to dismiss

Boston’s complaint and her motion for reconsideration.

      AFFIRMED.




                                           6